Dear Mr. Bourgeois:
We received you request and provide you with our opinion on the following issue:
 May the Morgan City Harbor and Terminal District use the trade name "Port of Morgan City" and what procedures should the District follow for the use of the trade name?
The Morgan City Harbor and Terminal District was created as a political subdivision of the State of Louisiana in La. R.S.34:321. Section 323 of Title 34 provides that the governing authority of the District, a board of commissioners consisting of nine members, shall have and enjoy all the rights, privileges and immunities granted to corporations in Louisiana. While there is no jurisprudence which specifically addresses the use of a trade name by a political subdivision of the state, there is jurisprudence pertaining to the use of a trade name by a corporation. There is no prohibition against a corporation from contracting or doing business under a trade name other than its registered corporate name. A corporation is prohibited from contracting or doing business under a trade name in cases of fraud or deceit. Ready Portion Meat Co. v. Michael's, A CateringExperience, 542 So.2d 207. See also MAS Nursing, Inc. v. Burke,523 So.2d 909 (La.App. 3rd Cir. 1988), writ denied, 530 So.2d 570.
It is our understanding that the District does not wish to officially change its name to the Port of Morgan City. The District has been referring to itself as the Port of Morgan City in its day to day operations and transactions. There are set procedures for a corporation to register a trade name. However, because the District is a political subdivision, we do not believe that there are any procedures the District must follow for using a trade name. Clearly, if the District wanted to actually change its name it would have to do so by amendment to La. R.S. 34:321.
Thus, it is our opinion that the Morgan City Harbor and Terminal District may conduct business and refer to itself as the Port of Morgan City. Further, the District may do so without having to formally register the name "Port of Morgan City".
Trusting this is responsive to your request, I remain,
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: TINA VICARI GRANT
Assistant Attorney General
RPI:TVG:jv